Case 1:19-cv-15164-NLH-JS Document 10 Filed 04/20/20 Page 1 of 15 PageID: 247



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY




    JUNE GERMINARIO,                      1:19-cv-15164-NLH-JS
    on behalf of herself and all
    other class members similarly         OPINION
    situated,

                   Plaintiff,

          v.

    RAM PAYMENT, L.L.C.,
    formerly known as
    Reliant Account Management,
    L.L.C., formerly known as
    Reliant Account Management
    Systems, L.L.C., also known
    as Account Management
    Systems, L.L.C.,

                   Defendant.




APPEARANCES:

JOSEPH MICHAEL PINTO
POLINO AND PINTO, P.C.
720 EAST MAIN STREET
SUITE 1C
MOORESTOWN, NJ 08057

      On behalf of Plaintiff

SHAJI M. EAPEN
METHFESSEL & WERBEL, ESQS.
2025 LINCOLN HIGHWAY
SUITE 200
PO BOX 3012
EDISON, NJ 08818

      On behalf of Defendant
Case 1:19-cv-15164-NLH-JS Document 10 Filed 04/20/20 Page 2 of 15 PageID: 248




HILLMAN, District Judge

      Presently before the Court is the motion of Plaintiff, June

Germinario, to remand her case to state court.          Plaintiff’s case

asserts state law claims arising from an alleged scheme by

Defendant to defraud New Jersey citizens by performing unlawful

debt adjustment and money transmission activities and engaging

in the unauthorized practice of law in New Jersey.

      Defendant, collectively RAM Payment LLC, removed

Plaintiff’s complaint from state court to this Court pursuant to

28 U.S.C. § 1441(b). 1    Plaintiff argues that Defendant’s removal

was improper and remand is required because Defendant removed

her case beyond the 30-day time limit of 28 U.S.C. § 1446(b)(1),

which provides that “notice of removal of a civil action or

proceeding shall be filed within 30 days after the receipt by

the defendant, through service or otherwise, of a copy of the

initial pleading[.]” 2


1 The notice of removal states that this Court has jurisdiction
over this matter based on the diversity of citizenship of the
parties and an amount in controversy in excess of $75,000,
exclusive of interests and costs, pursuant to 28 U.S.C. §
1332(a). Plaintiff is a citizen of New Jersey. Defendant is a
limited liability company comprised of other limited liability
companies and individuals, and none of those members is a
citizen of New Jersey. (Docket No. 1 at 4-5.) Other defendants
named in Plaintiff’s complaint are defunct. (Docket No. 1 at
3.)

2 Federal courts are courts of limited jurisdiction which possess
“only that power authorized by Constitution and statute.”
                                      2
Case 1:19-cv-15164-NLH-JS Document 10 Filed 04/20/20 Page 3 of 15 PageID: 249



      The resolution of Plaintiff’s motion requires the

determination of the date Defendant was served with the summons

and Plaintiff’s complaint.       See Murphy Bros., Inc. v. Michetti

Pipe Stringing, Inc., 526 U.S. 344, 347 (1999) (“[W]e hold that

a named defendant’s time to remove is triggered by simultaneous

service of the summons and complaint, or receipt of the

complaint, ‘through service or otherwise,’ after and apart from

service of the summons, but not by mere receipt of the complaint

unattended by any formal service.”); id. at 350 (“[In] the



Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377
(1994) (citing Willy v. Coastal Corp., 503 U.S. 131, 136-37
(1992)); see also Bender v. Williamsport Area Sch. Dist., 475
U.S. 534, 541 (1986). It is presumed that a cause of action
lies outside of this limited jurisdiction and this presumption
places a burden upon the removing party to establish federal
jurisdiction. McNutt v. Gen. Motors Acceptance Corp., 298 U.S.
178, 182-83 (1936); Boyer v. Snap-On Tools Corp., 913 F.2d 108,
111 (3d Cir. 1991). The federal removal statute permits a
defendant to remove a civil action from state court to the
district court when the district court has original jurisdiction
over the action and the district court geographically
encompasses the state court where the action was originally
filed. 28 U.S.C. § 1441(a). Once the case has been removed,
however, the court may nonetheless remand it to state court if
the removal was procedurally defective or “subject matter
jurisdiction is lacking.” 28 U.S.C. § 1447(c); Costa v. Verizon
N.J., Inc., 936 F. Supp. 2d 455, 458 (D.N.J. 2013). The removal
statutes “are to be strictly construed against removal and all
doubts should be resolved in favor of remand.” Boyer, 913 F.2d
at 111 (citing Steel Valley Auth. v. Union Switch and Signal
Div., 809 F.2d 1006, 1010 (3d Cir. 1987). This Court may only
review the timeliness of removal if a plaintiff raises the issue
in a motion to remand. Estate of Campbell by Campbell v. South
Jersey Medical Center, 732 F. App’x 113, 117 (3d Cir. 2018)
(citing In re FMC Corp. Packaging Sys. Div., 208 F.3d 445, 450
(3d Cir. 2000)) (explaining that a district court cannot remand
an action sua sponte for untimeliness).
                                      3
Case 1:19-cv-15164-NLH-JS Document 10 Filed 04/20/20 Page 4 of 15 PageID: 250



absence of service of process (or waiver of service by the

defendant), a court ordinarily may not exercise power over a

party the complaint names as defendant.”).

      On March 26, 2019, Plaintiff sent a summons and complaint

to Defendant’s principal business address in Tennessee and to

Defendant’s registered agent in California by certified mail and

regular mail.    The certified mail to the Tennessee address was

received on April 1, 2019.       The certified mail to the California

address was received on April 2, 2019.         Plaintiff contends that

the confirmed delivery of the summons and complaint by certified

mail to Defendant on April 1, 2019 constitutes the date of

service which triggers the 30-day removal window, and

Defendant’s July 11, 2019 removal was untimely.

      Plaintiff further relates, however, that because Defendant

failed to respond to her complaint after it was served via

certified mail within the 35 days required under New Jersey

state court rules, 3 Plaintiff endeavored to effect personal

service on Defendant rather than request a default.           Personal

service on Defendant was effected in Tennessee on June 11, 2019.

      Defendant contends that Plaintiff’s personal service of the


3 N.J. Ct. R. 4:6-1(a) (“Except as otherwise provided by Rules
4:7-5(c) (crossclaims), 4:8-1(b) (third-party joinder), 4:9-1
(answer to amended complaint), and 4:64-1(i) (governmental
answer in foreclosure actions), the defendant shall serve an
answer, including therein any counterclaim, within 35 days after
service of the summons and complaint on that defendant.”).
                                      4
Case 1:19-cv-15164-NLH-JS Document 10 Filed 04/20/20 Page 5 of 15 PageID: 251



summons and complaint on Defendant at its Tennessee location on

June 11, 2019 is the date that starts the 30-day removal clock,

and not the April 1, 2019 certified mail service.           Defendant

therefore argues that its July 11, 2019 removal was timely.

      New Jersey Rules of Court guide this Court’s analysis.

N.J. Ct. R. 4:4-3 provides in relevant part:

      (a) Summons and Complaint. Summonses shall be served,
      together with a copy of the complaint, by the sheriff, or
      by a person specially appointed by the court for that
      purpose, or by plaintiff’s attorney or the attorney’s
      agent, or by any other competent adult not having a direct
      interest in the litigation. If personal service cannot be
      effected after a reasonable and good faith attempt, which
      shall be described with specificity in the proof of service
      required by R. 4:4-7, service may be made by mailing a copy
      of the summons and complaint by registered or certified
      mail, return receipt requested, to the usual place of abode
      of the defendant or a person authorized by rule of law to
      accept service for the defendant or, with postal
      instructions to deliver to addressee only, to defendant's
      place of business or employment. . . .


      N.J. Court Rule 4:4-4 provides that “[t]he primary method

of obtaining in personam jurisdiction over a defendant in this

State is by causing the summons and complaint to be personally

served within this State pursuant to R. 4:4-3.”          If a defendant

cannot be personally served in New Jersey, alternative means of

service within New Jersey may be employed as described in R.

4:4-3.   See N.J. Ct. R. 4:4-4(a) (“[I]n personam jurisdiction

may be obtained by mail under the circumstances and in the

manner provided by R. 4:4-3.”).


                                      5
Case 1:19-cv-15164-NLH-JS Document 10 Filed 04/20/20 Page 6 of 15 PageID: 252



    If a defendant cannot be served in New Jersey by any method

contained in N.J. Court Rule 4:4-3, the rules explain the

process for service on a defendant who is located outside of New

Jersey.   N.J. Court Rule 4:4-4(b) provides in relevant part,

      (1) By Mail or Personal Service Outside the State. If it
      appears by affidavit satisfying the requirements of R. 4:4-
      5(b) that despite diligent effort and inquiry personal
      service cannot be made in accordance with paragraph (a) of
      this rule, then, consistent with due process of law, in
      personam jurisdiction may be obtained over any defendant as
      follows:

           (A) personal service in a state of the United States
           or the District of Columbia, in the same manner as if
           service were made within this State or by a public
           official having authority to serve civil process in
           the jurisdiction in which the service is made or by a
           person qualified to practice law in this State or in
           the jurisdiction in which service is made; or . . .

           (C) mailing a copy of the summons and complaint by
           registered or certified mail, return receipt
           requested, and, simultaneously, by ordinary mail to:
           (1) a competent individual of the age of 14 or over,
           addressed to the individual’s dwelling house or usual
           place of abode; (2) a minor under the age of 14 or a
           mentally incapacitated person, addressed to the person
           or persons on whom service is authorized by paragraphs
           (a)(2)and (a)(3) of this rule; (3) a corporation,
           partnership or unincorporated association that is
           subject to suit under a recognized name, addressed to
           a registered agent for service, or to its principal
           place of business, or to its registered office. Mail
           may be addressed to a post office box in lieu of a
           street address only as provided by R. 1:5-2.


      For the affidavit of diligent inquiry required by N.J.

Court Rules 4:4-3 and 4:4-4, N.J. Court Rule 4:4-5(b) provides,

      (b) Contents of Affidavit of Inquiry. The inquiry required
      by this rule shall be made by the plaintiff, plaintiff's

                                      6
Case 1:19-cv-15164-NLH-JS Document 10 Filed 04/20/20 Page 7 of 15 PageID: 253



      attorney actually entrusted with the conduct of the action,
      or by the agent of the attorney; it shall be made of any
      person who the inquirer has reason to believe possesses
      knowledge or information as to the defendant's residence or
      address or the matter inquired of; the inquiry shall be
      undertaken in person or by letter enclosing sufficient
      postage for the return of an answer; and the inquirer shall
      state that an action has been or is about to be commenced
      against the person inquired for, and that the object of the
      inquiry is to give notice of the action in order that the
      person may appear and defend it. The affidavit of inquiry
      shall be made by the inquirer fully specifying the inquiry
      made, of what persons and in what manner, so that by the
      facts stated therein it may appear that diligent inquiry
      has been made for the purpose of effecting actual notice.


      In this case, to effect in personam jurisdiction over

Defendant, Plaintiff’s counsel first utilized certified mail to

serve the out-of-state Defendant on April 1, 2019.           Because

Defendant failed to respond, Plaintiff’s counsel then effected

personal service of the out-of-state Defendant on June 11, 2019.

Plaintiff’s counsel represents that he chose to personally serve

Defendant rather than pursue a default against Defendant.

      On June 20, 2019, Plaintiff’s counsel filed an affidavit of

diligent inquiry with the state court.         In his affidavit,

counsel relates all of his efforts to locate Defendant within

New Jersey, but he was unsuccessful.        Counsel thereafter relates

the steps he took to effect service by certified mail, and then

by personal service.

      Defendant argues that Plaintiff’s April 1, 2019 certified

mail containing the summons and complaint does not constitute


                                      7
Case 1:19-cv-15164-NLH-JS Document 10 Filed 04/20/20 Page 8 of 15 PageID: 254



proper service under New Jersey Court Rules.          Defendant argues

that Plaintiff was required to first attempt personal service on

Defendant, and Plaintiff was only entitled to an alternative

service after filing an affidavit of diligent inquiry as to why

personal service could not be made.        More specifically,

Defendant argues that Plaintiff should have proceeded in this

order:   (1) attempt personal service, and if that failed, (2)

file an affidavit of diligent inquiry, and (3) proceed to

alternative service, such as through certified mail.           Plaintiff

disagrees, and contends that the certified mail method of

service was proper service.

      The Court finds that Plaintiff’s April 1, 2019 service on

Defendant of the summons and complaint through certified mail is

proper under the New Jersey Court Rules and satisfies the

considerations of due process which form the basis of the

service of process rules.       “An elementary and fundamental

requirement of due process in any proceeding which is to be

accorded finality is notice reasonably calculated, under all the

circumstances, to apprise interested parties of the pendency of

the action and afford them an opportunity to present their

objections.”    O'Connor v. Altus, 335 A.2d 545, 556 (N.J. 1975)

(quoting Mullane v. Central Hanover Bank & Trust Co., 339 U.S.

306, 314 (1950)).

      New Jersey Court Rule 4:4–4(b)(1) “is the long-arm

                                      8
Case 1:19-cv-15164-NLH-JS Document 10 Filed 04/20/20 Page 9 of 15 PageID: 255



provision, prescribing the modes of service by which personal

jurisdiction may be obtained over a person not present in New

Jersey,” including by “mailed service.”          U.S. Bank Nat. Ass'n v.

Curcio, 130 A.3d 1269, 1277 (N.J. Super. Ct. App. Div. 2016)

(quoting Pressler & Verniero, Current N.J. Court Rules, comment

3 on R. 4:4–4 (2016)).      Specifically, Rule 4:4–4(b)(1)(C) allows

out-of-state service by mail if (1) a plaintiff first makes

diligent inquiry into whether the out-of-state defendant can be

served in New Jersey, and (2) a plaintiff files an affidavit to

set forth his diligent inquiry.           Id.

      If an affidavit of inquiry is not filed in state court with

regard to the plaintiff’s efforts to locate the defendant within

New Jersey, then a plaintiff is “not entitled to effect service

of process outside our boundaries as the means for securing

personal jurisdiction over defendant.”          Barrett ex rel.

Cumberland Ins. Group v. Steele, 2008 WL 5156594, at *1–2 (N.J.

Super. Ct. App. Div. 2008).       “The requirement that a plaintiff

file an affidavit of diligent inquiry in order to present a

factual basis for an alternate mode of service is not a mere

formality.”    Id.   “As we held in M & D Associates v. Mandara,

366 N.J. Super. 341, 353, 841 A.2d 441 (App. Div.), cert.

denied, 180 N.J. 151, 849 A.2d 184 (2004), diligent inquiry is a

predicate to a determination of whether the requirements of due

process have been satisfied. Accordingly, in ascertaining the

                                      9
Case 1:19-cv-15164-NLH-JS Document 10 Filed 04/20/20 Page 10 of 15 PageID: 256



sufficiency of service outside this State, a judge must

‘carefully scrutinize[ ]’ the affidavit required to ascertain

whether plaintiff undertook a diligent inquiry.”           Id.

      Diligence has no fixed standard.          Guardian Life Ins. Co. of

America v. Crystal Clear Industries, 2012 WL 1884003, at *4–5

(D.N.J. 2012) (citing Modan v. Modan, 327 N.J. Super. 44, 48,

742 A.2d 611 (App. Div. 2000)).        When considering diligence, the

Court conducts a fact-sensitive inquiry “measured by the

qualitative efforts of a specific plaintiff seeking to locate

and serve a specific defendant.”           Id. (quoting Modan, 327 N.J.

Super. at 48, 742 A.2d 611).        “Diligence requires that a

plaintiff follow up on information it possesses or can

reasonably obtain, but it does not necessarily mean a plaintiff

take every conceivable action.”        Id. (citing Modan, 327 N.J.

Super at 48–49, 742 A.2d 611 (collecting cases)).

      This Court first rejects the argument that N.J. Ct. R. 4:4-

4(b)(1) requires that an affidavit of diligent inquiry must be

filed before the use of the three “substituted” methods set

forth in subsections (b)(1)(A) through (C).           The Court

recognizes that the “if, then” language set forth in 4:4-4(b)(1)

could be read to require the sequential steps Defendant contends

are required.     But as set forth in 4:4-4(b)(1) itself, it must

be read in pari materia with 4:4-5(b).           And the highest state

court to address the meaning of that rule has held that

                                      10
Case 1:19-cv-15164-NLH-JS Document 10 Filed 04/20/20 Page 11 of 15 PageID: 257



“[n]othing in the language of Rule 4:4–5 requires that an

affidavit of diligent inquiry be filed with the court prior to

service” by an alternate means.        Deutsche Bank National Trust

Company v. Choi, 2017 WL 3648544, at *3 (N.J. Super. Ct. App.

Div. 2017) (discussing service by publication) (citing M & D

Associates, 336 N.J. Super. at 347 (where service by publication

was made nearly four months before the affidavit of diligent

inquiry was filed)).      This federal court is reluctant to

interpret a state procedural rule in a manner inconsistent with

state decisional law absent some compelling reason to do.

       Moreover, the sequential procedure Defendant advocates for

would appear to serve no meaningful purpose.          The filing of the

affidavit does not trigger judicial action – indeed service by

court order is a separate option 4 - or set time limits or

otherwise effect or affect anything other than the formality of

its placement on the state docket.

       The practical purpose of the two rules read together is to

insure through the solemn and formal process of affidavit by a

person with personal knowledge and responsible for the action

that the inquiry was actually undertaken prior to the decision

to use alternative means of service, not that the fact of the

inquiry be formally documented at any particular time.            Indeed,




4   See N.J. Ct. R. 4:4-4(b)(3).
                                      11
Case 1:19-cv-15164-NLH-JS Document 10 Filed 04/20/20 Page 12 of 15 PageID: 258



such attestation to made at any time prior to effecting any

default judgment.      Rule 4:4-5 “requires only that a diligent

inquiry be made prior to such service,” and that if “a defendant

fails to respond or appear, plaintiff must file an affidavit of

diligent inquiry before default can be entered if such inquiry

was required to properly effectuate service.”           Id.

      Here, in personam jurisdiction over Defendant could not be

obtained in New Jersey.       Plaintiff’s counsel’s affidavit

explains that he performed a New Jersey Department of Treasury,

Division of Revenue and Enterprises search, a Google search, a

corporate internet search, and a PACER search to determine

whether Defendant was amenable to service in New Jersey.

Counsel determined that Defendant was located in Tennessee and

California, and not located in New Jersey for service.            (Docket

No. 12 at 25-27.)

      Because personal service could not be effected on Defendant

in New Jersey in accordance with N.J. Court Rule 4:4-4(a),

counsel followed the rule for service of a defendant outside New

Jersey, N.J. Court Rule 4:4-4(b), which provides, as set forth

above, “[i]f it appears by affidavit satisfying the requirements

of R. 4:4-5(b) that despite diligent effort and inquiry personal

service cannot be made in accordance with [Rule 4:4-4(a)], then,

consistent with due process of law, in personam jurisdiction may

be obtained over any defendant” in three ways: (1) personal

                                      12
Case 1:19-cv-15164-NLH-JS Document 10 Filed 04/20/20 Page 13 of 15 PageID: 259



service in a state where Defendant can be served as it were

located in New Jersey,      N.J. Ct. R. 4:4-4(b)(1)(A); or (2)

personal service outside the territorial jurisdiction of the

United States, N.J. Ct. R. 4:4-4(b)(1)(B); or (3) “mailing a

copy of the summons and complaint by registered or certified

mail, return receipt requested, and, simultaneously, by ordinary

mail to . . . a corporation, partnership or unincorporated

association that is subject to suit under a recognized name,

addressed to a registered agent for service, or to its principal

place of business, or to its registered office,” N.J. Ct. R.

4:4-4(b)(1)(C).

      Thus, this Court holds that that the filing of the

affidavit of diligent inquiry on June 20, 2019, rather than

prior to the April 1, 2019 service, does not render the

otherwise valid April 1, 2019 service ineffective under New

Jersey court rules.      That Plaintiff’s counsel proceeded to

effect personal service when Defendant failed to appear after

being served by certified mail was either a courtesy to avoid

sometimes wasteful defaults which are often easily undone, or

the common, and perhaps preferred, practice of using the

proverbial belt and suspenders.

      Nor is a related argument regarding sequence persuasive.

N.J. Court Rule 4:4-4(b)(1) provided counsel with three options

to serve the out-of-state Defendant.         Counsel chose the third

                                      13
Case 1:19-cv-15164-NLH-JS Document 10 Filed 04/20/20 Page 14 of 15 PageID: 260



option.    Contrary to Defendant’s argument, the service options

provided by this rule are no more sequential than its argument

regarding the affidavit of inquiry - in other words, counsel was

not required to first attempt personal service on an out-of-

state Defendant under N.J. Ct. R. 4:4-4(b)(1)(A) before he was

permitted to utilize service by mail under N.J. Ct. R. 4:4-

4(b)(1)(C).    Indeed, such a premise is non-sensical when

considering N.J. Ct. R. 4:4-4(b)(1)(B), which only applies to

defendants located outside of the United States.

      Even though the rules required Plaintiff’s counsel to first

attempt personal service under the “primary method” of N.J. Ct.

R. 4:4-4(a)(1)(B) if Defendant was amenable to service in New

Jersey, once counsel performed his diligent inquiry and

determined that personal service on Defendant in New Jersey was

not possible - and Defendant does not dispute that it could not

be served in New Jersey - counsel was free to proceed with

personal service in Tennessee or California, or use certified

mail sent to Tennessee or California.         Counsel chose the latter,

and the record demonstrates that Defendant received the

certified mail containing the summons and complaint on April 1,

2019.   In sum, Plaintiff properly followed the rules, and the

April 1, 2019 service therefore comports with due process.

      Consequently, because Defendant was served on April 1,

2019, but did not remove the action until July 11, 2019, the

                                      14
Case 1:19-cv-15164-NLH-JS Document 10 Filed 04/20/20 Page 15 of 15 PageID: 261



removal does comply with the 30-day removal window provided in

28 U.S.C. § 1446(b)(1).       This action must be remanded to state

court.

      An appropriate Order will be entered.



Date: April 20, 2020                          s/ Noel L. Hillman
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                      15
